NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable, applicant may file an amendment as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Specification
For clarity, as well as to avoid a rejection under 35 USC 112 paragraphs (a) and (b), the broken line statements that follow the figure descriptions have been amended to clarify the extent of the scope of the claimed design. Specifically, to clarify that the appearance of any portion of the article indicated by the broken lines along the tail form no part of the claimed design. See MPEP 1503.01(II). Therefore, the broken line statements have been replaced to read as follows. 
-- The broken lines at the tail of the PIANO TEACHING AID, and the unshaded surfaces within the broken lines at the tail, indicate that any portion of the article between the broken line areas forms no part of the claimed design. The broken line features along the tongue feature of the PIANO TEACHING AID depict features of the article that form no part of the claimed design. -- 
Conclusion
This application is in condition for allowance.
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jasmine Mlinarcik whose telephone number is (571)270-0206. The Examiner can normally be reached on Monday – Friday, 8am – 4pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor Lilyana Bekic can be reached at 571-272-7425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASMINE MLINARCIK/Examiner, Art Unit 2921